                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

LARRY AYERS WILKE,                              )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )    CIV. ACT. NO. 2:17cv399-ECM
                                                )               (WO)
TALLAHASSEE MEMORIAL                            )
HEALTHCARE, et al.,                             )
                                                )
       Defendants.                              )

                         MEMORANDUM OPINION and ORDER

       Now pending before the court is the Recommendation of the Magistrate Judge (doc.

# 107) which recommends that the defendants’ motions to dismiss (docs. # 54 & 63) be

granted in part and denied in part and that this case be dismissed without prejudice; that

the remaining motions be denied as moot; and that the plaintiff’s motion to file an amended

complaint be denied. See Doc. # 107 at 19. On September 25, 2018 and October 8, 2018,

the plaintiff filed objections to the Recommendation. See Docs. # 109 & 111. On October

1, 2018, the IRMC defendants filed an “omnibus response” to the plaintiff’s objections to

the Recommendation (doc. # 110). The Court has carefully reviewed the record in this

case, including the Magistrate Judge’s Report and Recommendation, and the plaintiff’s

objections thereto. See 28 U.S.C. § 636(b).

       When a party objects to a Magistrate Judge’s Report and Recommendation, the

district court must review the disputed portions de novo. 28 U.S.C. § 636(b)(1). The

district court “may accept, reject, or modify the recommended disposition; receive further
evidence; or resubmit the matter to the magistrate judge with instructions.” FED.R.CIV.P.

72(b)(3). De novo review requires that the district court independently consider factual

issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ., 896 F.2d 507,

513 (11th Cir. 1990). See also United States v. Gopie, 347 F. App’x 495, 499 n. 1 (11th Cir.

2009). However, objections to the Magistrate Judge’s Report and Recommendation must

be sufficiently specific in order to warrant de novo review. See Macort v. Prem, Inc., 208

F. App’x 781, 783-85 (11th Cir. 2006). Otherwise, a Report and Recommendation is

reviewed for clear error. Id.

       In his initial objection, the plaintiff simply objects to the Report and

Recommendation without any specificity and without stating the bases for his objections.

See Doc. # 109. In his supplemental objections, while the plaintiff references the issues of

venue and jurisdiction, he fails to properly specify objections to the Magistrate Judge’s

Report and Recommendation with respect to those issues, or any others. Despite the lack

of specificity in the plaintiff’s objections meriting review only for clear error, the Court

undertook a de novo review of plaintiff’s objections and finds that they are due to be

overruled even under that more stringent standard of review.

       In their omnibus response to the plaintiff’s objections, the defendants correctly point

out that the Magistrate Judge, in ruling on their motions to dismiss, granted the motion in

part due to improper venue, but “otherwise denied” the motions. The defendants assert




.
that the motions to dismiss on grounds other than venue should be denied as moot.1 The

court agrees. Accordingly, for the reasons as stated and for good cause, it is

       ORDERED as follows:

       1. The plaintiff’s objections (docs. # 109 & 111) be and are hereby OVERRULED;

       2. The motions to dismiss filed by defendants Cox, Currey, Kerensky, The

           Incorporated City of Vero Beach, Florida, Hicks, and Indian River Memorial

           Hospital, Inc., (docs. # 54 & 63) are GRANTED in part due to improper venue.

       3. The defendants’ objection to the Magistrate Judge’s Recommendation that the

           defendants’ motion to dismiss based on lack of personal jurisdiction and failure

           to state a claim be denied is SUSTAINED and the Recommendation of the

           Magistrate Judge is MODIFIED to reflect that the motions to dismiss on these

           grounds are DENIED as moot.

       4. In all other respects, the Recommendation of the Magistrate Judge (Doc. # 107)

           is ADOPTED.

       5. The remaining motions to dismiss (docs. # 37, 41 & 93) are DENIED as moot.

       6. The plaintiff’s motion for the court to assume jurisdiction over divorce

           proceedings (doc. # 102) is DENIED as moot.

       7. The plaintiff’s motion to file an amended complaint (doc. # 103) is DENIED;

           and




1
  The Court construes this assertion as an objection to the Report and Recommendation on that
issue.
.
    8. This case is DISMISSED without prejudice.

       A final judgment will be entered.

    DONE this 12th day of October, 2018.


                         /s/ Emily C. Marks
                        EMILY C. MARKS
                        UNITED STATES DISTRICT JUDGE




.
